Case 1:21-cv-20660-RNS Document 43 Entered on FLSD Docket 04/30/2021 Page 1 of 5




                            United States District Court
                                      for the
                            Southern District of Florida

  Eliezer Taveras and Nathan             )
  Taveras, Plaintiffs                    )
                                         )
  v.                                     ) Civil Action No. 21-20660-Civ-Scola
                                         )
  Ocwen Loan Services, Inc. and          )
  others, Defendants.                    )
                          Order Granting Motion to Dismiss
         This cause is before the Court upon the Defendant Ocwen Loan
  Servicing, LLC (“Ocwen”), U.S. Bank National Association, U.S. Bank National
  Association, as Trustee for the GSAMP Trust 2006-HE6 Mortgage Pass-
  Through Certificates, Series 2006-HE6, and U.S. Bank National Association, as
  Trustee for the GSAMP Trust 2006-HE6 Mortgage Pass-Through Certificates,
  Series 2006-HE6 c/o Ocwen Loan Servicing, LLC’s (collectively “U.S. Bank”)
  joint motion to dismiss (ECF No. 15) and the Plaintiffs Eliezer Taveras and
  Nathan Taveras’s motion for leave to amend the complaint (ECF No. 26.) The
  Court has considered the motions, the record in this case, the applicable law,
  and is otherwise fully advised. For the reasons set forth below, the motion to
  dismiss is granted (ECF No. 15) and the motion for leave to amend is denied
  (ECF No. 42).
         1. Background
         In this case the pro se Plaintiffs attempt to avoid a foreclosure judgment
  entered against them in state court in 2018 by claiming that the Defendants
  violated a litany of federal and state statutes in their prosecution of the state
  foreclosure action.
         In 2006, Maria Sanchez, a non-party, purchased the subject property,
  which is located in Miami-Dade County. (ECF No. 1 ¶ 30.) At the time, the
  property was encumbered by a mortgage held by OwnIt Mortgage Solutions.
  (Id. ¶ 31.) In 2009, Mortgage Electronic Registering Systems (“MERS”), as
  nominee OwnIt recorded an assignment of mortgage transferring the note and
  mortgage to U.S. Bank. (Id. ¶ 39.) In 2014, Sanchez transferred title to the
  property to Plaintiff Eliezer Taveras, as Trustee for the Taveras Family
  Irrevocable Trust. (Id. ¶ 30.)
         Beginning in 2012, the Plaintiffs allege, U.S. Bank, the mortgagor, and
  Ocwen, the loan servicer, conspired to unlawfully acquire title or interest in the
  subject property, including multiple attempts to foreclose on the property. (Id.
  ¶ 44.) In 2018, and in furtherance of this scheme, U.S. Bank filed a foreclosure
Case 1:21-cv-20660-RNS Document 43 Entered on FLSD Docket 04/30/2021 Page 2 of 5




  action against Sanchez and Taveras as trustee in the Circuit Court of the
  Eleventh Judicial Circuit for Miami-Dade County. (Id. ¶ 61.)
         On September 30, 2018, pursuant to the advice of counsel, the Eliezer
  Taveras as trustee and Sanchez signed a consent and stipulation to entry of
  final judgment of foreclosure (ECF. 1-2 at 73.) The parties agreed that the
  mortgage holder would not seek a deficiency judgment against Sanchez, the
  Defendants would not take any action to cancel or vacate the foreclosure sale,
  and would release Ocwen and their successor from any and all liability elated
  to these claims. (Id. at 74.) On October 1, 2018, the state court held a trial
  during which she accepted the consent judgment and disposed of the case.
  (ECF No. 1 ¶ 83.) Counsel for Eliezer Taveras was not present at that trial. (Id.
  ¶ 86.) Counsel later explained that a trial, in the traditional sense, did not
  occur because of the consent judgment and that he was not aware when the
  consent judgment was formally accepted by the state court. (ECF No. 1-23 at
  77.) On May 22, 2019, Eliezer Taveras, as trustee, transferred title to the
  property to the Plaintiffs in this action in an attempt to “save their home.” (ECF
  No. 1 ¶ 99.) In July 24, 2019, the state court entered a certificate of title of the
  subject property in favor of U.S. Bank. The Plaintiffs appealed the state court’s
  orders to the Third District Court of Appeal, although, that appeal was
  voluntarily dismissed.
         The Plaintiffs filed a 9-count complaint, chiefly alleging that the state
  court lacked jurisdiction to enter the foreclosure judgment, the assignment of
  mortgage in favor of U.S. Bank was fraudulent, U.S. Bank and Ocwen deceived
  Eliezer Taveras and Sanchez in order to convince them to execute the consent
  judgment, and that their constitutional rights were violated. (ECF No. 1.)

         2. Analysis
         The Defendants jointly move to dismiss the complaint in its entirety as
  barred by the Rooker-Feldman doctrine, for lack of jurisdiction, and failure to
  state a claim.
             A. Rooker-Feldman
         The Rooker-Feldman doctrine applies and strips the district court of
  jurisdiction over all of the claims in the Plaintiffs’ complaint. See Sanchez v.
  Ocweb Loan Servicing, LLC, 840 F. App’x 419, 420 (11th Cir. 2020) (citing
  Lozman v. City of Riviera Beach, 713 F.3d 1066, 1069–70 (11th Cir. 2013)).
  The Rooker-Feldman doctrine is a jurisdictional rule that bars lower federal
  courts from reviewing state-court judgments. See Id. (citing Alvarez v. Att’y
  Gen. for Fla., 679 F.3d 1257, 1262–64 (11th Cir. 2012)). It precludes “state-
  court losers” from subsequently filing a case in federal court and inviting a
  district court to review and reject that judgment, Nicholson v. Shafe, 558 F.3d
Case 1:21-cv-20660-RNS Document 43 Entered on FLSD Docket 04/30/2021 Page 3 of 5




  1266, 1273 (11th Cir. 2009) (citation omitted), or to make a determination that
  would “effectively nullify” that judgment, Casale v. Tillman, 558 F.3d 1258,
  1260 (11th Cir. 2009) (citation omitted).
          The Plaintiffs argue that they are not seeking to nullify the state court
  judgments because they voluntarily dismiss Count II, which seeks a
  declaration that the foreclosure judgments are invalid and that the Plaintiffs
  are entitled to equitable relief. (ECF No. 41 at 9.) This argument is unavailing
  because in other counts, the Plaintiffs effectively seek to nullify the state court
  judgements. For example, Count I of the complaint states: “Plaintiffs seek a
  declaration that the State Court did not have power to enter [final judgment of
  foreclosure], and that the [consent foreclosure judgment] is null and avoid ab
  initio.” (ECF No. 1 at ¶ 110.)
          The Plaintiffs also argue that the Rooker-Feldman doctrine does not apply
  because the foreclosure action was not adjudicated on its merits, the Plaintiffs
  were unable to learn of the fraudulent conduct until after they signed the
  consent judgment, and that their claims before this Court are not inextricably
  intertwined with the state court proceedings because the state judgments are
  void. The Court addresses each argument in turn and notes that these
  arguments were denied by the Eleventh Circuit in a related action filed by
  Maria Sanchez, a party to the state court proceedings at issue in this case.
          First, Rooker-Feldman requires only a state-court judgment, not a
  trial. Sanchez, 840 F. App’x at 420; see also Goodman ex rel. Goodman v. Sipos,
  259 F.3d 1327, 1331–32 (11th Cir. 2001) (applying the Rooker- Feldman
  doctrine to a state-court grant of summary judgment). Here, the Plaintiffs
  attached the consent judgment to the complaint and alleged that the state
  court entered a final judgment of foreclosure stating: “this action was tried
  before the Court at the Non-Jury Trial on October 1, 2018.” (ECF No. 1 ¶ 88.)
  See Sanchez, 840 F. App’x at 421 (denying argument that Rooker-Feldman only
  applies where there is a trial and applies against Sanchez because she
  “attached the final state-court judgment to her complaint, and, even more
  detrimental to Sanchez's argument, that judgment states that the case
  ‘was tried before the Court at the Non-Jury Trial.’”).
          Second, the Plaintiffs’ fraud claims are not independent from the state
  court proceedings as they stem from the same exact facts. Indeed, the
  Defendants note that the Plaintiffs raised the same arguments in the state
  court proceedings and those arguments were denied. Id. Relatedly, the
  Plaintiffs’ final argument that the two proceedings are not intertwined because
  the state judgments are void fails because that argument was rejected in the
  state court and Rooker-Feldman prevents this Court from making a
  determination on the invalidity of that judgment.
Case 1:21-cv-20660-RNS Document 43 Entered on FLSD Docket 04/30/2021 Page 4 of 5




          Because the Court finds that the Plaintiffs’ claims are barred by the
  Rooker-Feldman doctrine, the Court need not discuss the Defendants’
  remaining arguments.
              B. Leave to Amend
          The Plaintiffs alternatively seek leave to amend their complaint to state
  with more specificity that they seek to rescind the consent judgment, and add a
  RICO claim, and for injunctive relief. (ECF No. 42 at 3.)
          “The decision whether to grant leave to amend a complaint is within the
  sole discretion of the district court.” Laurie v. Ala. Ct. of Criminal Appeals, 256
  F.3d 1266, 1274 (11th Cir. 2001). Leave to amend a complaint should be freely
  given “when justice so requires.” Fed. R. Civ. P. 15(a)(2). As a result, the court
  must provide substantial justification if it denies a timely filed motion
  for leave to amend. Laurie, 256 F.3d at 1274. A court has substantial
  justification to deny a timely motion for leave to amend if it finds: 1) there has
  been undue delay, bad faith, dilatory motive, or repeated failure to cure
  deficiencies by amendments previously allowed; 2) the amendment would
  cause undue prejudice to the opposing party; or 3) the amendment would
  be futile. Bryant v. Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001) (per curiam)
  (citing Foman v. Davis, 371 U.S. 178, 182 (1962)). A motion seeking leave to
  amend the complaint is futile if the proposed amendments would not survive a
  motion to dismiss or be immediately subject to summary judgment for the
  defendant. Cockrell v. Sparks, 510 F.3d 1307, 1310 (11th Cir. 2007).
          Upon review of the proposed amended complaint, the Court finds that
  the causes of action raised therein are barred by the Rooker-Feldman doctrine
  because they do not fail to cure the deficiencies described above, chiefly, the
  relief sought would effectively nullify the state-court judgments, and the claims
  are inextricably intertwined with the state court judgment. All of the proposed
  amended claims essentially challenge the validity of the consent judgment and
  the representations made during its negotiation. Should the Plaintiffs be
  successfully on any of their claims, the Court would have to find that the
  documents central to the judgment were fraudulent or that the Plaintiffs
  consented under duress or that that judgment was the result of fraud. Grante
  v. Quiroga, No. 616CV1871ORL41GJK, 2017 WL 11113316, at *3 (M.D. Fla.
  Jan. 13, 2017) (Kelly, J.) (denying motion for leave to amend because the
  proposed amended claims were barred by the Rooker-Feldman doctrine).
  Because the counts in the amended complaint are barred by the Rooker-
  Feldman doctrine, an amendment would be futile, and as such, the Plaintiffs’
  motion is denied.
Case 1:21-cv-20660-RNS Document 43 Entered on FLSD Docket 04/30/2021 Page 5 of 5




        3. Conclusion
        For these reasons, the Defendants’ motion to dismiss (ECF No. 15) is
  granted and the Plaintiffs’ motion for leave to amend is denied (ECF No. 42).
  The Plaintiffs’ claims are dismissed without prejudice and the Clerk of the
  Court is directed to close this case and deny all pending motions as moot. The
  Clerk is also directed to mail a copy of this order to the Plaintiffs at the email
  and mailing addresses below.


        Done and ordered in Miami, Florida, on April 29, 2021.

                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
  Copies furnished to:
  Nathan Taveras
  Nathantaveras799@hotmail.com
  15465 SW 19 Way
  Miami, FL 33185

  Eliezer Taveras
  Etaveras2020@gmail.com
  15465 SW 19 Way
  Miami, FL 33185
